Appeal by defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered November 15, 1984, convicting him of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial of the branch of defendant’s omnibus motion which sought suppression of physical evidence.
Judgment affirmed, and case remitted to the Supreme *619Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
The police officers were justified in stopping the car driven by defendant in an erratic manner and up onto the sidewalk (see, People v Ingle, 36 NY2d 413; People v Paone, 103 AD2d 1012). Thus, their seizure of a canister commonly used for grinding cocaine, which was in plain view, and its contents, which had fallen onto the floor of the car, was valid (see, People v Price, 54 NY2d 557), as was their arrest of the defendant and his passenger. The subsequent search of the vehicle was also justified, as the officers had reason to believe that it might contain evidence related to the crimes for which defendant was arrested (see, People v Belton, 55 NY2d 49; People v Jackson, 111 AD2d 411).
We have examined defendant’s remaining contention and find it to be without merit. Mollen, P. J., Thompson, Niehoff and Eiber, JJ., concur.